UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1611



AYABA MANA MESSAN; KODJOVI OROU; SIBI DIDI
LAWSON,

                                                        Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-081-822; A96-081-823; A96-081-824)


Submitted:   December 20, 2006            Decided:   January 9, 2007


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, THE LAW OFFICE OF OTI W. NWOSU, Arlington, Virginia,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
James A. Hunolt, Senior Litigation Counsel, Craig Y. Lee, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ayaba    Mana   Messan,    a    native   and   citizen      of    Togo,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider its prior order,

which adopted and affirmed the immigration judge’s denial of her

requests for asylum, withholding of removal, and protection under

the Convention Against Torture.               We have reviewed the record and

the Board’s order and find that the Board did not abuse its

discretion in denying the motion to reconsider.                     See 8 C.F.R. §

1003.2(a) (2006); Jean v. Gonzales, 435 F.3d 475, 491 (4th Cir.

2006).     Accordingly, we deny the petition for review for the

reasons stated by the Board.             See In re: Messan, No. A96-081-822

(B.I.A. Apr. 27, 2006). We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented         in   the

materials      before    the   court     and     argument   would    not   aid       the

decisional process.



                                                                PETITION DENIED




                                         - 2 -